         Case 1:17-cr-00301-PKC Document 47
                                         46 Filed 03/31/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                    March 31, 2020
                                       VOSR hearing adjourned from April 15, 2020 to
BY ECF                                 May 26, 2020 at 11:00 a.m.
The Honorable P. Kevin Castel          SO ORDERED.
United States District Judge           Dated: 3/31/2020
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jonathan Pettiford, 17 Cr. 301 (PKC)

Dear Judge Castel:

       A violation of supervised release hearing is presently scheduled in this matter for April 15,
2020 at 10:30 a.m. The U.S. Probation officers assigned to the defendant’s case in both the
Southern District of New York and District of New Jersey (where the defendant resides and is
supervised) have asked the Government to seek a 30-day adjournment of the hearing on their
behalf. Due to the ongoing public health crisis, the Probation Office only has a skeleton staff
available to respond to emergencies.

       The Government and defense counsel both consent to the Probation Office’s adjournment
request.


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney



                                          by: _____________________________
                                              Emily A. Johnson
                                              Assistant United States Attorney
                                              (212) 637-2409


cc:    Jennifer Willis, Esq. (by ECF)
       Sonales Gonzalez, USPO SDNY(by email)
       Ivettelis Perez, USPO DNJ (by email)
